   Case 1:21-cv-01132-MLB Document 1-4 Filed 03/19/21 Page 1 of 3




         Exhibit C
Order in Ultimate Hearing Solutions II, LLC v.
Hartford Underwriters Insurance Co., No. 20-cv-
   2401 (E.D. Pa. July 8, 2020), ECF No. 3
       Case 1:21-cv-01132-MLB Document 1-4 Filed 03/19/21 Page 2 of 3
        Case 2:20-cv-02401-CFK Document 3 Filed 07/08/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ULTIMATE HEARING SOLUTIONS II, LLC,                        :
ULTIMATE HEARING SOLUTIONS III, LLC,                       :
ULTIMATE HEARING SOLUTIONS IV, LLC,                        :
ULTIMATE HEARING SOLUTIONS V, LLC,                         :
ULTIMATE HEARING SOLUTIONS VI, LLC,                        :
CLEAR HEARING SOLUTIONS, LLC,                              :
CLEAR HEARING SOLUTIONS II, LLC,                           :
CLEAR HEARING SOLUTIONS III, LLC, and                      :
CLEAR HEARING SOLUTIONS IV, LLC,                           :
                                                           :      CIVIL ACTION
             Plaintiffs,                                   :
                                                           :
      v.                                                   :      NO. 20-2401
                                                           :
HARTFORD UNDERWRITERS INSURANCE                            :
COMPANY, THE HARTFORD FINANCIAL          :
SERVICES GROUP, INC. D/B/A THE HARTFORD, :
TWIN CITIES FIRE INSURANCE COMPANY,      :
CONTINENTAL CASUALTY COMPANY,            :
and CNA FINANCIAL CORPORATION,           :
                                                           :
             Defendants.                                   :

                                      ORDER

      AND NOW, this 8th day of July 2020, it appearing that this breach of

contract and bad faith action has been filed by two groups of plaintiffs located in

four different states against five insurance companies involving two different

contracts of insurance, it is ORDERED as follows:

      1. The causes of action of each of the two groups of plaintiffs are

           SEVERED;


                                          1



                     [Notice of Removal, Exhibit C, Page 1]
Case 1:21-cv-01132-MLB Document 1-4 Filed 03/19/21 Page 3 of 3
 Case 2:20-cv-02401-CFK Document 3 Filed 07/08/20 Page 2 of 2




2. The Clerk shall AMEND the caption to reflect that the only plaintiffs

   are Ultimate Hearing Solutions II, LLC, Ultimate Hearing Solutions III,

   LLC, Ultimate Hearing Solutions IV, LLC, Ultimate Hearing Solutions

   V, LLC, and Ultimate Hearing Solutions VI, LLC and that the only

   defendants are Hartford Underwriters Insurance Company, The Hartford

   Financial Services Group, Inc., and Twin Cities Fire Insurance Company;

3. Clear Hearing Solutions, LLC, Clear Hearing Solutions II, LLC,

   Clear Hearing Solutions III, LLC, and Clear Hearing Solutions IV,

   LLC shall file a separate civil action and shall pay the initial filing

   fee to the Clerk within ten days of the date of this Order;

4. All civil actions filed pursuant to the preceding paragraph shall be

   randomly assigned by the Clerk.


                                              BY THE COURT:

                                              /s/ Chad F. Kenney

                                              CHAD F. KENNEY, JUDGE




                                   2



             [Notice of Removal, Exhibit C, Page 2]
